Citation Nr: 1116618	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  11-000-16A	)	DATE
	)
	)


THE ISSUE

Whether the March 12, 1991 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a psychiatric disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The moving party is a Veteran who served on active duty from March 1975 to September 1977.

This matter is before the Board as an original action on the motion of the moving party dated in March 2007 in which it is alleged that there was CUE in a March 12, 1991 Board decision that denied service connection for a psychiatric disorder.

(The issue of entitlement to an effective date earlier than October 22, 1998 for the grant of service connection for schizoaffective disorder is the subject of a separate decision.)


FINDINGS OF FACT

1.  In a March 12, 1991 decision, the Board denied service connection for a psychiatric disorder.

2.  The evidence considered by the Board in making the March 12, 1991 decision included the moving party's service treatment records, post service VA hospitalization records, and a VA psychiatric examination report.  

3.  The correct facts were before the Board at the time of the decision, the existing law was correctly applied, and there was no error that would have resulted in a different outcome to the March 12, 1991 decision.


CONCLUSION OF LAW

The March 12, 1991 Board decision denying entitlement to service connection for a psychiatric disorder was not clearly and unmistakably erroneous.  38 U.S.C. §§ 105(a), 310, 331 (1990); 38 C.F.R. § 3.303 (1990); 38 U.S.C.A. §§ 7104(b), 7111(a) (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party alleges that the March 12, 1991 Board decision that denied entitlement to service connection for a psychiatric disorder contains CUE.  It is alleged that service treatment records reflect paranoid schizophrenia.

As an initial matter, the Board notes that the Veterans Claims Assistance Act of 2000 does not apply to claims alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).

The record confirms that a March 12, 1991 Board decision denied entitlement to service connection for a psychiatric disorder.

When a claim is disallowed by the Board, it may not be thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  
38 U.S.C.A. § 7104(b).  However, a decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If the evidence established an error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111(a).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).

If a claimant wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40 (1993).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  Clear and unmistakable error does not include VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003).  Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In order for there to be a valid claim of clear and unmistakable error, the correct facts, as they were known at the time of the original decision, must not have been before the adjudicator, or the proper statutory or regulatory provisions must have been misapplied.  The veteran must assert more than a disagreement as to how the facts were weighed or evaluated. The error must be undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993), en banc review denied Feb. 3, 1994 (per curium).

There is a three-pronged test for finding clear and unmistakable error.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made,".  Third, a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Evidence that was not of record at the time of the decision cannot be used to determine if clear and unmistakable error occurred.  Porter v. Brown, 5 Vet. App. 233 (1993).

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of clear and unmistakable error, because it is premised upon facts that were not then of record.  Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).

The moving party argues that paranoid schizophrenia was diagnosed in service.  The facts as they existed in March 1991 reflect the following:

The service treatment records show that in January 1977, the moving party was referred by command because he reported that he was assaulted by a roommate.  He indicated that he suspected sexual assaults that occurred during his sleep.  The impression was paranoid psychosis and the plan was to admit him for observation.

February 1977 service treatment records reveal that the moving party presented with apparent delusions of a homosexual attack by a roommate.  He claimed that his roommate was "bothering him while asleep."  On an earlier occasion, he struck a fellow soldier on the head with a flower pot after suspecting a sexual assault.  He thought his new roommate was committing similar violations.  

A late February 1977 notation reveals that the moving party was in a paranoid state manifested by delusions of a homosexual attack.

A March 1977 report discussed the moving party's beliefs regarding two alleged homosexual assaults, one that was recent and another that occurred a year earlier.  Upon interview, it became apparent that he lacked sexual knowledge and that he had feelings of guilt engendered by attending Catholic schools.  The moving party stated that he believed he was assaulted sexually during his sleep on several occasions because he found semen in his underwear upon awakening.  He appeared  genuinely surprised when the nature and normality of nocturnal emissions was explained, and he readily agreed that the semen he found was more likely from his own emissions that the product of a homosexual attack.  Because he so easily accepted this alternative explanation, it appeared that his beliefs were due to naïveté rather than to a delusional system.  Testing showed marked defensiveness, social naïveté, and a low level of intellectual functioning.  There were suggestions of mildly paranoid trends, but there was no evidence of a thought disorder or other psychotic process.  

On separation examination in September 1977, the moving party denied depression, excessive worry, nervous trouble generally, and all other symptoms that would be suggestive of a psychiatric disorder.  The examiner noted a psychiatric observation and suggestions of paranoia. 

The September 1997 separation medical examination report indicated that a paranoid state was diagnosed at Forest Glenn "according to patient history."

The post service VA treatment records included a December 1987 VA discharge summary showing that the moving party had a one-month admission for detoxification due to drug and alcohol abuse.  In April 1989, the moving party was again admitted to a VA facility for a lengthy period for the purposes of detoxification.  

On VA examination in April 1990, there was no evidence of disorganized thought.  There was no clear delusional thinking.  The moving party did state that there were times when he heard voices.  He was oriented in all spheres during the examination.  The examiner diagnosed a history of paranoid psychosis and a history of mixed substance abuse.  The examiner noted the moving party's in-service psychiatric admission due to apparent delusions of a homosexual assault.  He was a substance abuser.  The examiner observed that whether the moving party's psychosis in service was drug induced was unclear.

As discussed above, a determination of whether or not the March 12, 1991 Board decision contains CUE must be based on the laws and regulations in effect at that time.  The Board notes that there have been little or no substantive changes between the relevant laws and regulations in effect in 1991 and those currently in effect.

The applicable laws and regulations state that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 310, 331 (1988); 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (1990); 38 C.F.R. § 3.303 (2010).

The Court has interpreted these laws and regulations to state that establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence cited by the March 12, 1991 Board decision included the moving party's service treatment records.  The Board noted the moving party's in-service psychiatric treatment in 1977 pursuant to attacks on roommates due to suspicion that nighttime sexual assaults were being committed.  The Board further discussed how he readily accepted the alternative explanation to the observed phenomenon of stickiness in his underwear, namely that he was experiencing his own nocturnal emissions and that his beliefs were the apparent result of lack of knowledge and naïveté rather than part of a delusional system.  The Board emphasized the fact that in-service testing showed no evidence suggestive of a thought disorder or other psychotic process.  The Board indicated that the separation medical examination indicated that the moving party did not have psychiatric complaints and that it was noted that a paranoid state had been diagnosed according to a history provided by the moving party.  

The Board emphasized that the moving party's December 1987 original claim of service connection for a nervous disorder indicated that he had not received treatment for a psychiatric disorder since separation and that December 1987 and April 1989 hospitalizations were related to drug and alcohol abuse and that the hospitalization reports made no reference to delusions or paranoia.  

Finally, the Board detailed the January 1990 VA examination report.  The Board underscored the diagnosis of a history of paranoid psychosis and of mixed substance abuse and that the examiner stated that it was unclear whether the moving party's in-service paranoid psychosis was drug induced but that the record did not reflect that drug involvement was suspected.

The Board concluded that the service records were equivocal as to whether the moving party was suffering from actual delusions or whether his assertions regarding sexual assaults resulted from lack of knowledge.  The Board determined that whether or not he was suffering from an acquired psychiatric disorder in service, it was "short lived at best."  The Board stated that the in-service manifestations seemed unrelated to current treatment for substance abuse.  The Board concluded that record did not establish that the moving party was suffering from an acquired psychiatric disorder and that there was no basis upon which to grant service connection for an acquired psychiatric disorder.  

After a review of the March 12, 1991 Board decision, the evidence considered by that decision, and the arguments raised by the moving party, the Board does not find that it contains CUE.  As noted above, the March 2007 motion for revision contains only a one specific argument that can be related to the March 12, 1991 decision, namely that there was a diagnosis of paranoid schizophrenia at the time of discharge.  A review of the March 1991 Board decision shows that the Board considered and discussed the evidence of record.  Moreover, a  review of the evidence considered in March 1991 indicates that it was all reported correctly, and there is no indication of any evidence that was contained in the claims folder at that time that was ignored.  In addition, there is no indication that the laws and regulations were misapplied.  There is nothing in the March 1991 Board decision that compels the conclusion that the correct facts were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  The moving party's argument is basically nothing more than a disagreement as to how the facts were weighed or evaluated, which can never be the basis for CUE.

In the absence of any argument that addresses something more than the evaluation of the facts, the Board is unable to find that the March 12, 1991 Board decision contained CUE.


ORDER

The March 12, 1991 Board of Veterans' Appeals decision which denied entitlement to service connection for a psychiatric disorder does not contain clear and unmistakable error, and the motion is denied.



                       ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



